Fairchild, J.
(dissenting). The.statute involved provides for certain exemptions: First, tools used by the farmer “orchard and garden machinery implements and tools, actually used in the operation of any farm, ...” I am of the opinion that the brooder houses are as exempt as the stoves and other movable tools or equipment actually used in conducting the farm affairs.
The exemption statute excludes all “farm animals and fur-bearing animals” born after the 31st day of December next preceding the assessment. There is a provision in the statute that poultry not exceeding in value twenty-five dollars shall be' excluded. This provides for their taxation if carried *491over. This seems to me to be clearly the purpose to be seen in the arrangement of the statute when we consider that young horses and mules born after December 31st would be taxable after the time of the assessment but for the further provision which exempts them thereafter. The exemption is thus extended to “all horses, mules, wagons, carriages, . . . harnesses.”
With relation to the exemption of the young turkeys, the loss during the exempted period is likely to be great. The income tax will take care of the profit if they mature to the state of taxable poultry, which, under the wording of the statute, would be after they have survived the exempted period, when in all probability they would have been disposed of and the avails passed to the jurisdiction of the income tax.
As to the brooder houses, they are used for a regular farm operation. The raising of poultry is a regular farm operation, and that equipment falls readily enough under the word “implements.” We find support for this proposition in Webster’s New International Dictionary (W. J. Harris ed., 1920), State v. Justice of the Peace Court (1936), 102 Mont. 1, 55 Pac. (2d) 691; and Pellish Bros. v. Cooper (1934), 47 Wyo. 480, 38 Pac. (2d) 607. In the last case cited the automobile of a taxi driver was held to be an implement used for the purpose of carrying on business. In the statute under consideration the legislature used both words “tools” and “implements,” and it seems apparent that the legislature used the word “implements” in its broader sense. That it intended to exempt such movable equipment used in carrying on the operation of raising farm animals.